Citation Nr: 0630031	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  05-06 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a previously 
denied claim for service connection for arthritis of the 
shoulders (claimed as arthritis of the neck and shoulders, as 
secondary to traumatic arthritis of the left ankle) has been 
received.

2.  Whether new and material evidence to reopen a previously 
denied claim for service connection for cervical spondylosis 
with cervical myelopathy (claimed as arthritis of the neck 
and shoulders, as secondary to traumatic arthritis of the 
left ankle) has been received.

3.  Entitlement to an increased disability rating for 
residuals of fracture of the left tibia and fibula at the 
ankle, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from July 1953 to May 1955.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision of the RO that declined 
to reopen claims (and/or confirmed prior denials) for service 
connection for arthritis of the shoulders, and for cervical 
spondylosis with cervical myelopathy; and denied an increased 
disability rating for service-connected residuals of fracture 
of the left tibia and fibula at the ankle.

In January 2005, the RO increased the disability evaluation 
to 20 percent for residuals of fracture of the left tibia and 
fibula at the ankle, effective September 15, 2003.

Because higher evaluations are available for residuals of 
fracture of the left tibia and fibula at the ankle, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, the claim remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In July 2006, the veteran and his wife testified during a 
hearing before the undersigned at the RO.





FINDINGS OF FACT

1.  In April 1997, the RO denied service connection for 
arthritis of the neck and shoulders; the veteran did not 
submit a notice of disagreement within one year of the notice 
of that decision. 

2.  Evidence associated with the claims file since the April 
1997 denial, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claims for service 
connection for arthritis of the shoulders and for cervical 
spondylosis with cervical myelopathy, but does not create a 
reasonable possibility of substantiating the claims. 

3.  The veteran's residuals of fracture of the left tibia and 
fibula at the ankle have been manifested primarily by marked 
limitation of motion due to painful motion and lack of 
endurance, X-ray evidence of degenerative joint disease, 
swelling, and tenderness; malunion of the tibia and fibula 
productive of more than moderate ankle or knee disability, or 
nonunion requiring an ankle brace are not demonstrated.


CONCLUSIONS OF LAW

1.  The RO's April 1997 denial of service connection for 
arthritis of the neck and shoulders is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2005).

2.  The evidence received since the RO's April 1997 denial is 
not new and material, and the claims for service connection 
for arthritis of the shoulders and for cervical spondylosis 
with cervical myelopathy, are not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  The criteria for a disability rating in excess of 20 
percent for residuals of fracture of the left tibia and 
fibula at the ankle are not met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.44, 4.45, 4.59, 
4.71, Table II; 4.71a, Diagnostic Codes 5003, 5010, 5262, 
5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through September 2003, October 2003, March 2004, and May 
2004 letters, the RO notified the veteran of elements of 
service connection, the evidence needed to establish each 
element, the requirement for new and material evidence for 
reopening claims, and evidence of increased disability.  
These documents served to provide notice of the information 
and evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession.  In March 2006, 
the veteran responded that he had no other information or 
evidence to substantiate his claims.

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The documents meeting the VCAA's notice requirements were 
provided to the veteran before the rating action on appeal.  
Accordingly, there was no prejudice to the veteran in issuing 
the section 5103(a) notice.  Each of his claims was fully 
developed and re-adjudicated by an agency of original 
jurisdiction after notice was provided.  Mayfield v. 
Nicholson.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In March 2006, the RO provided notice regarding a rating and 
effective date.  This letter together with the earlier VCAA 
letters, provided the notice required by Dingess.  While the 
March 2006 notice obviously was provided after the initial 
adjudication, and there was no readjudication after this 
notice, the veteran was not prejudiced.  He had previously 
received all required notice regarding service connection and 
reopening the claims, as well as the applicable rating 
criteria for an increased disability rating.  As discussed 
below, the Board is denying the claims, and neither a rating 
or effective date is being set.  Accordingly, the veteran is 
not harmed by the timing defect with regard to these elements 
of the notice.

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The September 2003 and October 2003 letters notified the 
veteran that his previous claims had been denied in April 
1997.  The RO advised the veteran that to establish service 
connection he would need to submit evidence showing that the 
disabilities existed from military service to the present 
time, or were otherwise related to service.  The RO told him 
that once a claim had been finally disallowed, new and 
material evidence was required for reopening, and also told 
him what constituted new evidence and what constituted 
material evidence.  These letters satisfied the notice 
requirements of Kent.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claims on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.
 
Given these facts, it appears that all available records have 
been obtained.

The veteran is not entitled to an examination prior to 
submission of new and material evidence.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2005).  Nonetheless, the veteran was 
afforded a VA examination in January 2006.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II. Petitions to Reopen 

The veteran's original claim for service connection for 
arthritis of the neck and shoulders, claimed as secondary to 
the service-connected traumatic arthritis of the left ankle, 
was denied by the RO in April 1997.

Evidence of record at the time of the April 1997 decision 
included the veteran's service medical records (with fringed 
edges); the report of an August 1985 VA examination; a 
January 1986 hearing transcript; the report of an August 1986 
VA examination; X-ray evidence of degenerative changes of the 
cervical spine in January 1997; and VA progress notes, dated 
in 1997, showing treatment for neck and shoulder pain.

The service medical records report no manifestations, 
complaints, or findings of any injury or disease of the 
veteran's neck and shoulders.  On examination for separation 
from service in May 1955, no disease or diagnosis of any 
disability was noted.

Based on service medical records showing trauma only to the 
veteran's left ankle area, and the lack of evidence showing 
that the arthritis of the veteran's neck and shoulders was 
related to the trauma involving the left ankle, the RO 
concluded that the veteran's arthritis of the neck and 
shoulders was not related to military service, and notified 
the veteran of the denial in April 1997.
  
As there was no timely appeal, the RO's April 1997 denial of 
service connection for arthritis of the neck and shoulders is 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The present claims were initiated by the veteran in September 
2003.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since April 1997 includes a 
newspaper clipping, confirming that the veteran had fractured 
his leg in a mountain march in service; a July 2003 hospital 
discharge summary, reflecting that the veteran reportedly had 
a past history of vertebral fracture of his neck a number of 
years earlier, etiology unknown to the veteran; a MRI report, 
received in September 2003, documenting severe generalized 
cervical spondylosis; non-VA hospital records of surgical 
procedures, involving the cervical spine in October 2003;  X-
ray evidence of further degenerative changes of the cervical 
spine in April 2004; a report of a January 2006 VA 
examination, reflecting that current cervical spondylosis was 
less likely than not related to military service, or to a 
progression of an in-service injury; a report of a January 
2006 VA examination, reflecting no clear evidence of a 
shoulder disability, and attributing the veteran's shoulder 
pain to his cervical spine disability; and the transcript of 
a July 2006 hearing.

Much of this evidence is new in that it was not previously of 
record and is not cumulative.

There is competent evidence relating to the basis of the 
prior denial, consisting of the July 2003 hospital discharge 
summary of a past history of vertebral neck fracture of 
unknown etiology, and the January 2006 VA examiner's opinion 
against relating cervical spondylosis and any shoulder 
disability to service or to a service-connected disability.  
This evidence relates to the basis of the prior denial, 
namely that no neck or shoulder injury or disease was noted 
in service, and that no neck disability and shoulder 
condition are related to military service.

Although the evidence relates to the basis of the prior 
denial, it does not create a reasonable possibility of 
substantiating either claim.  First, there is no evidence 
that the veteran injured either his neck or shoulders in 
service.  Second, there is no competent evidence relating any 
shoulder and/or neck disability to service, to the trauma to 
the left ankle area in service, or to the in-service mountain 
fall.  

The veteran has offered testimony and contentions in which he 
argued that he injured his neck and shoulders at the same 
time that he injured his left ankle.  While he is competent 
to offer statements of first-hand knowledge of symptoms of 
in-service neck pain and shoulder pain, as a lay person he is 
not competent to render a probative opinion on a medical 
matter, such as the etiology of his current neck disability 
and shoulder condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

Thus, where, as here, resolution of each of the claims on 
appeal turns on a medical matter, unsupported lay statements, 
even if new, cannot serve as a predicate to reopen a 
previously disallowed claim.  See Hickson v. West, 11 Vet. 
App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
In short, while the veteran contends that his current 
arthritis of the shoulders and cervical spondylosis with 
cervical myelopathy are due to trauma sustained during the 
in-service mountain fall, there is no competent evidence to 
support that contention.
 
Absent competent evidence of a continuity of symptomatology 
post-service or of a relationship between current disability 
and the in-service injury, the newly received evidence does 
not raise a reasonable possibility of substantiating either 
claim.

As new and material evidence has not been received, the 
claims for service connection for arthritis of the shoulders 
and for cervical spondylosis with cervical myelopathy, are 
not reopened.

III.  Evaluation of Residuals of Fracture of the 
Left Tibia and Fibula at the Ankle

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2005).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Pain is a factor that must be considered when making a 
disability rating decision involving the musculoskeletal 
system.  Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59.

Service connection has been established for residuals of 
fracture of the left tibia and fibula at the ankle, effective 
May 1985.  Currently, a 20 percent disability rating has been 
assigned under Diagnostic Codes 5010-5262.  A hyphenated 
diagnostic code reflects a rating by analogy (see 38 C.F.R. 
§§ 4.20 and 4.27).

Pursuant to Diagnostic Code 5010, traumatic arthritis will be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a.

As previously noted, degenerative joint disease is evaluated 
on the basis of limitation of motion.  Diagnostic Code 5003.  
The normal ranges of motion of the ankle are 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.

Pursuant to Diagnostic Code 5271, moderate limitation of 
motion of an ankle warrants a 10 percent evaluation.  A 
20 percent rating requires marked limitation of motion, and 
is the maximum rating under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.

Alternatively, impairment of the tibia and fibula may be 
evaluated under Diagnostic Code 5262.  A 10 percent 
evaluation is warranted when the disability results in slight 
knee or ankle disability.  A 20 percent evaluation is 
warranted when malunion is productive of moderate knee or 
ankle disability, and a 30 percent evaluation is warranted 
when such disability is marked.  A 40 percent evaluation is 
warranted for nonunion of the tibia and fibula, with loose 
motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262.
  
X-rays taken of the veteran's left ankle in December 2003 
revealed mild degenerative changes, and the presence of both 
posterior and plantar calcaneal spurs.

The report of a December 2003 VA examination reveals 
complaints of an intermittent, throbbing-type pain, of the 
left ankle, especially with prolonged walking.  Examination 
revealed large swelling, and tenderness to palpation.

The range of motion of the veteran's left ankle in December 
2003 was to 5 degrees on dorsiflexion with pain, to 30 
degrees on plantar flexion, and to 5 degrees on inversion and 
eversion.  In January 2005, the range of motion of the 
veteran's left ankle was reportedly the same as that shown in 
December 2003, but the examiner noted that the range of 
motion was additionally limited by pain, lack of endurance 
following repetitive use, incoordination, and painful motion.  
The January 2005 examiner estimated an additional 30 percent 
to 40 percent reduction in the range of motion of the left 
ankle, due to these factors.

Regarding flare-ups, the veteran reported that his left ankle 
pain limited his daily activities and recreational activities 
that required prolonged ambulation or standing.  The veteran 
did not report any incapacitating episodes.

Functional factors and painful motion have been considered by 
the RO in the assignment of the current 20 percent disability 
rating, which is the maximum rating under Diagnostic Code 
5271 for marked limitation of motion.  Functional factors are 
not for consideration where the veteran already meets the 
criteria for the highest rating based on limitation of motion 
and a higher rating requires ankylosis.  Johnston v. Brown, 
10 Vet. App. 80, 84-5 (1997).  Here, the evidence does not 
reflect ankylosis.  The January 2005 examiner noted that the 
veteran did have motion of his hind foot with resisted 
inversion and eversion without pain.
 
The veteran has reported no surgeries, injections, physical 
therapy, or braces required for his left ankle.  He has 
reported stiffness and swelling of his left ankle, with 
feelings of instability and flare-ups.  The January 2005 
examiner noted tenderness and a slight gait incoordination, 
but found no gross instability.  This evidence reflects no 
more than a moderate ankle disability.  The evidence does not 
reflect that the residuals are productive of marked ankle or 
knee disability, or of nonunion requiring a brace to warrant 
a disability rating in excess of 20 percent under Diagnostic 
Code 5262.

Additionally, there is no showing that the veteran's 
residuals of fracture of the left tibia and fibula at the 
ankle have resulted in so exceptional or unusual a disability 
picture, so as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

The veteran is currently not employed.  In this regard, the 
Board notes that the veteran's residuals of fracture of the 
left tibia and fibula at the ankle have not been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

New and material evidence has not been received; the claim 
for service connection for arthritis of the shoulders is not 
reopened.

New and material evidence has not been received; the claim 
for service connection for cervical spondylosis with cervical 
myelopathy is not reopened.

A disability rating in excess of 20 percent for residuals of 
fracture of the left tibia and fibula at the ankle is denied.


____________________________________________
C. TRUEBA 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


